Mr. Justice Dickey delivered the opinion of the Court: By the constitution of this State, in force August 8, A. D. 1870, (art. 6, sec. 1,) it is provided that the judicial powers, except as in said article is otherwise provided, shall be vested in one Supreme Court, circuit courts, county courts, justices of the peace, police magistrates, and in such cou/rts as may be created by lane in and for cities and incorporated towns; and by section 29, of the same article, “ that all laws relating to courts shall be general and of uniform operation; and the organization, jurisdiction, powers, proceedings and practice of all courts of the same class or grade, so far as regulated by law, and the force and effect of the process, judgments and decrees of such courts, severally, shall be uniform?” But, by the 5th section of the schedule it is also provided, that all existing courts which are not in this constitution specifically enumerated, shall continue in existence and exercise their present jurisdiction until otherwise provided by law. Under these provisions of the constitution, (and evidently for the purpose of establishing the city courts provided for in sec. 1 of art. 6, and also in observance of the will of its framers, as expressed in section 29 of said article, that all courts of the same class or grade should have the same organization, jurisdiction, powers, proceedings and practice, and that the force and effect of the process, judgments and decrees of such courts should, severally, be. uniform,) the legislature, by a general law of uniform operation, approved March 26,1874, and which took effect July 1st of that year, provided for the establishment of city courts in cities of at least 5000 inhabitants, with concurrent jurisdiction with the circuit courts in all cases except treason and murder. (Bev. Stat. of 1874, p. 345.) By section 20 of this act it was provided, that the several cou/rts of record then established in and for cities, should be continued, under the name and style of “ The City Court of (name of city,)” with all the powers and jurisdiction conferred by the act. The 22d section provides for an election of a judge and clerk by vote of the people, and that when the judge and clerk shall be' duly elected, qualified and commissioned, such court shall be deemed organized and established, according to law. This City Court of East St. Louis had, under the private laws of 1865 (vol. 1, p. 353,) and of 1867, (vol. 1, p. 477,) been established, and it was in existence at the time of the adoption of the constitution of 1870. Consequently, if it were then one of the existing courts mentioned in section 5 of the schedule, it continued to exist until otherwise provided by law. The .question whether the judge of this so-called city court was really anything more than a justice of the peace or police magistrate, with specially extended jurisdiction, though nominally a judge of a court, or whether he was in fact a judge of one of the existing courts mentioned in section 5 of the schedule, is not entirely free from difficulty; but upon a full consideration of the words of the section, especially in connection with what was said in the debates in the constitutional convention, it would seem that the convention considered this particular court as one of those included in said section 5, and though we may well imagine that the authors of the general law intended that the expression “ courts of record,” in section 29, should include all city courts which were not those of justices of the peace and police magistrates, still this city court, without a clerk, would not fall within the usual definition of a court of record. If the so-called judge was only a police magistrate or justice of the peace with extended jurisdiction, then appellees very properly concede that the objection to the jurisdiction is well taken. We are, however, disposed to adopt, to some extent, the views of the appellees’ counsel, and to consider the “ City Court of East St. Louis ” as one of the courts which, by the 5th section above, was to exist until other provision was made by law, and to agree with the counsel of the appellant, that other provision has been made by law, so wholly inconsistent with the further continuance of said court, that it has ceased to exist by virtue of the constitution and the general law of March 26,1874. We think the intent of the framers of the constitution is plainly manifested, that the powers and jurisdiction of circuit courts, mentioned in.art. 6, sec. 1, should be uniform, and so of' the county courts, (and of the city courts,) of the police magistrates, and of the justices of the peace, and that the legislature meant that judges of city courts elected under the general law of March 26, 1874, should be substituted for and should not be in addition to other previously existing judges of city courts, and that it was never intended that there should he city courts of different powers and jurisdiction any more than it was that there should in the case of circuit courts, county courts, justices of the peace, etc. At the time the constitution was adopted, as well as at the time when the general law was enacted, there were existing in the State city courts other than the one in question, and with jurisdiction and powers not uniform. Although they were to continue to exist until otherwise provided by law, it was the plain duty of the legislature, in order to carry into effect the declared intent of the constitution, to bring about uniformity as soon as practicable. Surely these previously existing city courts, with jurisdiction not uniform as between them, and variant from that of those established under the general laws, were not to he continued in existence any longer than until the legislature should establish city courts with uniform powers and duties. How was this to be done, except by the substitution of city courts, with like jurisdiction, for those then existing with unlike jurisdiction? It is plain, that the legislature did not intend that there should be two city courts in all cities where one was previously in existence. Most clearly the intention was to substitute the new for the old—to make the jurisdiction of the new, uniform, and thus to obey the constitution. The constitution and the general law, taken together, are so inconsistent with the further continuance of this court, held by a judge under appointment by the Governor, as to repel the idea that it is continued in existence under the law. The general law was passed, the new city court established under section 21, and the judge and clerk elected, commissioned and qualified under section 22, prior to the appointment by the Governor of Joseph B. Messiah as judge of the supposed East St. Louis City Court. There having been, when he was so appointed, no such court, and no authority for the appointment by the Governor, said Messiah had no jurisdiction and the circuit court had none. Under the stipulation, the suit should have been dismissed by the circuit court, and, in order that such may be done, the judgment below is reversed, and the cause remanded with directions to dismiss the suit. Judgment reversed.